Citation Nr: 1732979	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right hip and pelvic fracture residuals.

3.  Entitlement to a rating in excess of 10 percent for left knee disability.

4.  Entitlement to a compensable rating for right hip and pelvic fracture residuals.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1982 and from May 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

When the case was most recently before the Board in January 2015, the issues listed on the title page of this decision were remanded for additional development.

The issues of entitlement to service connection for a left hip disability, entitlement to increased ratings for the service-connected left knee and right hip disabilities, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's mood disorder, to include depression and anxiety, is aggravated by her service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer.






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's mood disorder, to include depression and anxiety, is aggravated by her service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that she is entitled to service connection for an acquired psychiatric disability because it is secondary to her service-connected hysterectomy residuals and breast cancer with lumpectomy and lymph node resection.  A September 2009 VA psychiatry note indicates that the Veteran has a diagnosis of major depressive disorder, recurrent, and dysthymia.  The authoring psychiatrist opined that the Veteran's service-connected removal of the uterus and breast surgery at least exacerbated or aggravated her depressive symptoms.  The psychiatrist further opined that it is at least as likely as not that the Veteran's mood disorder is related to those service-connected conditions.  

The September 2009 VA psychiatry note also indicates that the Veteran reported first feeling depressed in service.  Because the service treatment records were not available for review, the authoring psychiatrist did not provide an opinion regarding direct service connection.  The January 2015 remand instructed that such a VA examination take place so such an opinion could be obtained.  

The January 2016 VA examination report indicates that the Veteran has a current diagnosis of unspecified anxiety disorder.  It was noted that the Veteran has previously been diagnosed with anxiety, dysthymia, major depressive disorder, and posttraumatic stress disorder (PTSD).  The VA examiner, a psychologist, opined that objective testing did not support a diagnosis of PTSD or any type of depressive disorder, but did support a diagnosis of an anxiety disorder.  It was noted that the Veteran's current symptoms are anxiety, exaggerated startle, anger, disappointment, betrayal, sleep problems, weight fluctuation, self-esteem issues from loss of breast and uterus, depressed mood, and chronic pain.  Self-report and face-valid testing measures indicated a moderate level of depression and a severe level of anxiety.  The VA examiner noted that there was no evidence of mental health symptoms in service and the Veteran even admitted she was not seen for mental health issues until 2000, eight years after discharge.  The examiner opined that the current anxiety disorder is unrelated to military service.  No opinion was provided on secondary service connection.

As there is no evidence of mental health problems during service or until eight years after discharge, and there is no medical evidence linking any currently diagnosed psychiatric disability to service, a claim for service connection on a direct basis must fail.  While the Veteran reported in the September 2009 VA treatment record that her first feelings of being depressed were during service, there is no allegation of ongoing symptomatology since service, and moreover, all of the medical evidence suggests that the Veteran's mental health problems are, as noted above, secondary to her service-connected hysterectomy and breast cancer surgeries.

In sum, and in giving the Veteran the benefit of the doubt, the Board finds that the evidence for and against the claim on a secondary basis is at least in equipoise and the decision should be decided in favor of the Veteran.  In this regard, the September 2009 VA treating psychiatrist found that the Veteran's mood disorder, namely depression, was aggravated by her service-connected disabilities (residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer).  While the January 2016 VA examiner did not find that the Veteran had a current diagnosis of depression, the examiner found that there was a diagnosis of anxiety.  Unfortunately, the examiner did not provide any opinion as to whether the anxiety disorder is aggravated by the service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer.  However, the January 2016 VA examiner did indicate that the Veteran has self-esteem issues from loss of breast and uterus.  Under the circumstances, the Board finds that entitlement to service connection for a mood disorder, to include anxiety and depression is warranted, as secondary to residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer.  38 U.S.C. § 5107 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a mood disorder, to include anxiety and depression, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to increased initial ratings for her service-connected left knee disability and right hip and pelvic fracture residuals, VA provided the Veteran with VA examinations in October 2009 and January 2016.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.  

With respect to the claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected right hip and pelvic fracture residuals, the January 2015 remand instructed that a VA examination be scheduled and that the VA examiner provide an opinion as to whether it is at least as likely as not that the service-connected right hip disability aggravated any current left hip disorder  The Veteran underwent a VA hip examination in January 2016; however, despite noting a current diagnosis of degenerative joint disease of the left hip, the January 2016 VA examiner did not provide any opinion regarding whether the currently diagnosed left hip degenerative joint disease is aggravated by the service-connected right hip disability.  The examiner only indicated that an opinion as to aggravation would not be provided because there was no diagnosis of a left hip disability in service.  As such, a remand is required in order to obtain the requested opinion.

The record reflects that the Veteran receives medical treatment through VA. The most recent VA treatment records in the claims file are dated in April 2017.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C. § 5103A (c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board finds that the TDIU issue must be deferred because it is inextricably intertwined with the increased rating issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from April 2017 to the present, and associate the records with the claims file.

2.  Schedule the Veteran for a VA joints examination or examinations in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected right hip and left knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

Range of motion testing should be undertaken for both hips and both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Return the claims file, to include a copy of this remand, to the January 2016 VA hip and thigh examiner, if available, in order to obtain an addendum opinion.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left hip degenerative joint disease is aggravated by the service-connected right hip and pelvic fracture residuals, to include any altered gait/body mechanics resulting from such.

A complete rationale for any opinion offered must be provided.

If the January 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the requested opinion/rationale.  If a new VA examination needs to be conducted in order to obtain the requested opinion/rationale, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above question.

4.  Readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


